--------------------------------------------------------------------------------

Exhibit 10.1

BG CAPITAL INC.
1250 South Pine Island Road
Suite 500
Plantation, Florida 33324

March 16, 2012.

To:
Mr. Hugh Aird
Chairman and CEO
American Lithium Minerals Inc.
haird@americanlithium.com

Re: American Lithium Minerals Inc. Restated Investment Agreement.

Whereas American Lithium Minerals Inc. ("AMLM") and BG Capital Group Ltd. ("BG
Capital")have entered into an Investment Agreement dated August 9. 2011(the
“Investment Agreement”); and whereas, further to our recent discussions and in
light of the current financial issues faced by to the Corporation, we wish to
restate the terms of the Investment Agreement as set out below. Now therefore,
for good and valuable consideration, the receipt of which is hereby
acknowledged, the Investment Agreement is restated as follows:

Summary of Restated Terms

Issuer:

American Lithium Minerals Inc. (“AMLM” or the “Corporation”) is a U.S.-based
mineral exploration company focused on the development of lithium and boron
resources in Nevada

 

Offering: Secured Convertible Debentures (the “Debenture(s)”).

 

Amount: Up to $ 2,000,000 USD in the Aggregate (the “Subscription Funds”)at the
option of BG Capital with a minimum guarantee of $725,000 (the “Minimum
Guarantee”).


Terms and Conditions:

  1.     

Term – Two years per Debenture.

        2.     

Interest Rate - Eleven percent per annum payable quarterly in arrears in equal
installments.

        3.     

Installments – The Minimum Guarantee shall be payable to AMLM in two (2)
installments of $500,000 and $225,000 due by November 21, 2011 and March 23,
2012, respectively. AMLM acknowledges receipt of $500,000.as of November 21,
2011. Subject to payment of the Minimum Guarantee, the balance of the
Subscription Funds may be paid at the option of the BG Capital in one or more
installments prior March 16, 2014.

   



 


--------------------------------------------------------------------------------



  4.     

Debentures. A Debenture shall be issued in respect of each installment of the
Minimum Guarantee. Thereafter a Debenture shall be issued (i) promptly, in
respect of any installment of Subscription Funds equal to $225,000 or greater;
or (ii) following completion of any fiscal quarter of the Corporation, in
respect of any lesser installment of Subscription Funds paid during the
preceding fiscal quarter.

        5.     

Conversion –All or any portion of the outstanding principal sum of each
Debenture and accrued interest thereon is convertible from time to time at the
option of BG Capital into common shares of AMLM. The conversion price for each
Debenture shall be $0.05 per share. If there are any dilutive changes in the
capital structure of the Company through stock splits, consolidations,
dividends, or otherwise, the Company shall make proportional adjustments in the
number of shares issuable on conversion of the Debentures as may be required to
prevent dilution of the rights of BG Capital hereunder, and provided that the
conversion price of $0.05 per share shall remain unchanged.

        6.     

Security – First charge on the Borate Hills Property located in Nevada subject
to the existing JOGMEC claim under the Joint Venture Agreement.

        7.     

Fees – A non-refundable work fee equal to 10% of each Debenture shall be due to
BG Capital upon execution of the applicable Debenture.

     

  8.     

Prepayment – No Debenture hereunder shall be repayable prior to its 2 year
maturity provided that, should AMLM sell the Borate Hills Property, BG Capital
shall be entitled, at its option, either (i) to receive repayment of all amounts
owing in respect of the Debentures upon closing of the sale of the Borate Hills
Property; or (ii) to exercise its right of conversion in respect of the
Debentures in accordance with above Section 5. Should BG Capital elect to
exercise its right of conversion upon sale of the Borate Hills Property and
there is insufficient authorized capital available to effect the conversion (as
acknowledged in below Section 14) BG Capital agrees that AMLM shall be entitled,
until such time as the authorized capital is increased and the conversion of the
Debentures is effected, to substitute for the security granted in Section 6
hereunder an amount of cash equal to the amount then payable to BG Capital
pursuant to this Agreement.

     

  9.     

Securities Restricted—None of the securities to which this Offering relates will
be registered under the United States Securities Act of 1933, as amended (the
"1933 Act"), and, unless so registered, none may be offered or sold in the
United States or to U.S. persons (as defined in regulation s under the 1933 act)
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 act. Accordingly, the securities which are
the subject of this term sheet are being offered and sold only to "accredited
investors" or non “us persons” as defined in Regulation D or Regulation S
promulgated under the 1933 act.

        10.

State & Federal Filings—The Corporation shall promptly make all filings required
to be made with the Securities and Exchange Commission as a result of the
transaction hereby contemplated.

     


--------------------------------------------------------------------------------



  11.     

Confidentiality— Each party agrees to hold in strict confidence all information
concerning the business and affairs of the other party, and to use such
information solely for the purpose of evaluating the Offering proposed herein.
Each party shall only make available such information to its financial and legal
advisors as is necessary to evaluate the terms hereof.

   

 

  12.     

Costs—All legal costs, other closing costs and registration fees will be paid by
AMLM at closing or as required on an ongoing basis.

        13.     

Appointment—Upon closing of the first Debenture, the Board of Directors of AMLM
shall increase the number of directors sitting on the board to three and appoint
Craig Thomas to fill the ensuing vacancy.

        14.     

Authorized Capital—BG Capital acknowledges that , as at the date of this
Agreement, the Corporation has insufficient authorized capital to effect a
conversion of the Debentures in accordance with above Section (5) and that the
Corporation has not made any representation or warranty regarding its ability to
increase its authorized capital. However, the Corporation and BG Capital agree
to use their respective commercially reasonable efforts to increase the
authorized capital of the Corporation in an amount sufficient to accommodate the
potential conversion of the Debentures in accordance with this agreement in
respect of the security granted in above section (6)

Closing

  15.     

Closing Date. The first and second installments of the Minimum Guarantee shall
be completed no later than November 21, 2011 and March 23, 2012, respectively.

   



    16.

Payment Method. Payment to be made by wire transfer to the Law offices of W. L.
Macdonald Law Corporation 4th Floor - 570 Granville Street, Vancouver BC V6C
3P1. Attention W.L. Macdonald.

      17.

Subscription Agreement: Closing of any installment of the Subscription Funds
will be subject to BG Capital executing customary subscription documents for a
transaction of this kind. The Corporation will prepare a subscription agreement
and form of debenture for the applicable transaction. Each such subscription
agreement shall require certain information relating to the “suitability” of
this investment, as well as the inherent risks and financial qualifications of
BG Capital as investor.

   



 

  18.     

Security Agreement: The parties shall use their best efforts to prepare and
execute a mutually agreeable security agreement with 60 days following the
Closing.

   



 

  19.     

Prior Agreements. This Agreement shall replace the Investment Agreement between
the Parties dated August 9, 2011 and incorporates the Private

   



 


--------------------------------------------------------------------------------



Placement (Debenture) Subscription Agreement dated November 21, 2011 between the
Corporation and Look Back Investments, Inc., and the Security Agreement for the
Borate Hills Property dated September 1, 2011.between the Corporation and Look
Back Investments, Inc.

These terms are the basis under which the parties are willing to proceed with
this proposed investment. If acceptable, please acknowledge these terms and
conditions by signing below, which shall then authorize the parties to commence
with this placement.

/s/Robert Genovese /s/Hugh Aird Robert Genovese Hugh Aird Chairman Chairman &
CEO BG Capital Group Ltd. American Lithium Minerals Inc.       /s/William Deluce
  William Deluce   Director   American Lithium Minerals Inc.

 


--------------------------------------------------------------------------------